DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaquet (U.S. Patent No. 3,971,983; hereafter Jaquet) in view of Kandori et al. (Pub. No. US 2015/0212166 A1; hereafter Kandori).
 	Regarding claims 1, and 2, Jaquet discloses a detector disposed at a first point and a second point within a width of 2 meters to detect a ferromagnetic material passing through a detecting area between the first point and the second point (see Jaquet Fig. 1, items 20-27 and 18), the detector comprising: first to fourth element pairs respectively comprised of two elements (see Jaquet Fig. 1, items 20-27, each of which are comprised of pairs 30-45, respectively), wherein the first pair is disposed at the first point such that a measurement axis thereof is in a direction of +x axis directed to the second 
 	Jaquet does not disclose that the element pairs are magnetoresistive element pairs connected in series between an operating voltage and a ground; wherein the detecting module includes: a first differential amplifier differentially amplifying the outputs of the first pair and the second pair; a second differential amplifier differentially amplifying the outputs of the third pair and the fourth pair.
	Kandori discloses a gradiometer in which each of the magnetic sensors is comprised of magnetoresistive element pairs connected in series between an operating voltage and a ground (see Kandori Figs. 1 and 15, items 105, 1501, and 1502); wherein the detecting module includes: a first differential amplifier differentially amplifying the outputs of the first pair and the second pair (see Kandori Fig. 15, item 1503); a second differential amplifier differentially amplifying the outputs of the third pair and the fourth pair (Fig. 15 is generic for each gradiometer, and therefore is also for the second pair).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Jaquet with gradiometers using magnetoresistive sensors like that in 

 Regarding claim 5, Jaquet as modified discloses the detector according to claim 2, further comprising: a fifth pair disposed at the first point such that a measurement axis thereof is in a direction of +z axis perpendicular to the +x axis and the +y axis; a sixth pair disposed at the second point such that a measurement axis thereof is in a direction of -z axis; and a third differential amplifier differentially amplifying voltages of output nodes of the fifth pair and the sixth pair (see Jaquet Figs. 6, 9, and 10, item 144 and 160, which discloses that the sensors can be configured as z-axis detection gradiometers), wherein the analyzer determines that there is the ferromagnetic material moving in the detecting area when the outputs of at least two differential amplifiers, selected from among the first differential amplifier, the second differential amplifier, and the third differential amplifier, are detected (see Jaquet Fig. 6, item 148, the detector would detect the ferromagnetic object when only one of the signals is above a threshold, it therefore would also detect the object if more than one threshold of the sensors was triggered).

 	Regarding claim 7, Jaquet as modified discloses the detector according to claim 1, further comprising; a first sensor module accommodating the first pair and the third pair therein; and a second sensor module accommodating the second pair and the fourth pair therein, wherein at least one of the directions of the +x, -x, +y, and -y axes is visually marked on outer surfaces of housings of the first sensor module and the second sensor modules (see Jaquet Fig. 1, items 12, 14, and 16, the base 16 is a visual marker which indicates the x-axis direction which is on the outer surfaces of the housings 12 and 14).


Regarding claim 9, Jaquet discloses a method of detecting a ferromagnetic material passing between a first point and a second point by disposing geomagnetic sensors at the first point and the second point having a width of 2 meters or less (see Jaquet Fig. 1, items 20-27 and 18), the method comprising: disposing first to fourth element pairs respectively comprised of two elements (see Jaquet Fig. 1, items 20-27, each of which are comprised of pairs 30-45, respectively), wherein the first pair is disposed at the first point such that a measurement axis thereof is in a direction of +x axis directed to the second point (see Jaquet Fig. 8, items 20 and 66), the second pair is disposed at the second point such that a measurement axis thereof is in a direction of -x axis (see Jaquet Fig. 8, items 24 and 80), the third pair is disposed at the first point such that a measurement axis thereof is in a direction of +y axis perpendicular to the +x axis, and the fourth pair is disposed at the second point such that a measurement axis thereof is in a direction of -y axis perpendicular to the -x axis (see Jaquet Figs. 9 and 10, items 172 and 174, which disclose that different pairs of magnetic sensors can be utilized to be construed as different gradiometers to detect changes in the magnetic field in any of the three axes); and determining that there is a ferromagnetic material moving in the detecting area when there is a change in outputs of the first to fourth pairs (see Jaquet Fig. 6, item 148).
Jaquet does not disclose that the element pairs are magnetoresistive element pairs connected in series between an operating voltage and a ground; wherein the detecting module includes: a first differential amplifier differentially amplifying the outputs of the first pair and the second pair; a second differential amplifier differentially amplifying the outputs of the third pair and the fourth pair.
	Kandori discloses a gradiometer in which each of the magnetic sensors is comprised of magnetoresistive element pairs connected in series between an operating voltage and a ground (see Kandori Figs. 1 and 15, items 105, 1501, and 1502).


Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaquet in view of Kandori as applied to claims 2 and 5, respectively, above, and further in view of Kramer et al. (U.S. Patent No. 5,280,265; hereafter Kramer).
 Regarding claims 3 and 6, Jaquet in view of Kandori discloses the detector according to claims 2 and 5, respectively, but does not disclose that the analyzer determines that there is the ferromagnetic material moving in the detecting area when a Euclidean norm obtained from outputs of the first differential amplifier and the second differential amplifier is equal to or greater than a predetermined reference value.
	Kramer discloses that one well known way to compare separate vector values to a scalar threshold (i.e. magnitude) is to utilize the Euclidean norm (see Kramer col. 22, ll. 51-55).
	Each of the three distinct sensing axes (x, y, and z) disclosed in Jaquet are essentially decomposing a 3-dimensional disturbance of the magnetic field into vector-basis components. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a method for comparing a vector to a threshold magnitude, such as the Euclidean mean disclosed in Kramer, in order to convert a vector to a comparable scalar. Furthermore, Jaquet discloses that it is desirable to compare different gradiometer outputs in order to increase the sensitivity of the device. One having ordinary skill in the art would recognize that there may be a disturbance of the magnetic field which is not sufficient in any one of the x-, y-, or z-axis directions alone to cross a .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaquet in view of Kandori as applied to claim 2, above, and further in view of Kotter et al. (U.S. Patent No. 7,796,028 B1; hereafter Kotter).
Regarding claim 4, Jaquet in view of Kandori discloses the detector according to claim 2, but does not disclose that the detecting module further includes a common mode detector detecting a common mode when signals having the same magnitude and the same sign are output from the first pair and the second pair, wherein the common mode is a state in which a change in a magnetic field caused by a movement of a large ferromagnetic material outside of the detecting area is acting on the detecting area.
	Kotter discloses a detecting module that further includes a common mode detector detecting a common mode when signals having the same magnitude and the same sign are output from the first pair and the second pair, wherein the common mode is a state in which a change in a magnetic field caused by a movement of a large ferromagnetic material outside of the detecting area is acting on the 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Jaquet in view of Kandori with post-processing like that disclosed in Kotter in order to remove unwanted noise like background and common mode noise to increase the signal.

 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaquet in view of Kandori as applied to claim 2, above, and further in view of Falkenberg et al. (Pub. No. US 2020/0294374 A1; hereafter Falkenberg).
 	Regarding claim 8, Jaquet in view of Kandori discloses the detector according to claim 7, but does not disclose that each of the first sensor module and the second sensor module comprises a wireless device to be wirelessly connected to the detecting module, wherein the outputs of the first pair, the second pair, the third pair, and the fourth pair are converted into digital signals before being transmitted to the detecting module.
	Falkenberg discloses that each of the first sensor module and the second sensor module can comprise a wireless device to be wirelessly connected to the detecting module, wherein the outputs of the first pair, the second pair, the third pair, and the fourth pair are converted into digital signals before being transmitted to the detecting module (see Falkenberg Fig. 1, item 104 and paragraph [0167] “In should be mentioned that the stations hosting one or more magnetometers and the one or more signal processors, control units and alarm emitters may be coupled by wired or wireless connections to communicate the signals described herein.”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize either wired or wireless communication of the sensor data, as substituting one known 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.